Title: From Thomas Jefferson to Francis Walker Gilmer, 20 January 1825
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monto
Jan. 20. 25.
Your lre of the 13th was recd on the 17th and I can only express my sincere regrets that  you do not permit us to consider you as accepting our Law-professorship. no one knows better than yourself the difficulty we shall have in getting a competent substitute. I abhor the idea of a mere Gothic Lawyer, who knows nothing out of Co. Lit.  who would not be able to aniate with his colleagues in common or  to utter to enquiring strangers a  academical idea. Kent, even if he would accept, is out of the question with me. the Federal principle now is  consolidn and a prostration of the barrier of the states, an angel from heaven who should inculcate such principles in our school of govt. should be rejected by meOur books &c (8. boxes) are arrived. I have had the covers of the boxes taken off to admit dry air, but we cannot take them out for want of the catalogue; because if we do not assort them under their proper heads of arrangement when first taken out, it would be infinitely difficult afterwards. will you be so good as to send me the catalogue by return of mail, for I think they are suffering from damp.  I was applied to some time ago on behalf of Dr Emmett as professor of chemistry, and believing then that that deptmt was assured to Dunglison, I answered that it was engaged, being otherwise informed by a subsequent lre from you, I concur with you in opn that we cannot do better than to accept Emmett. I think mr Madison is of the same opn and it might not perhaps be amiss if you were to drop him line to prevent his engaging otherwise. and you might even venture to name  myself at least as in his favor, and perhaps could yourself , ascertain the minds the Visitors in Richd and convey to him their probable concurrence. we shall have a meeting of the board on the rising of the legislre at farthest and he should be ready to come on immediately.I hope your health and strength will permit you soon to visit us. to the settlement of the acct of the Professors down to the 31st of Dec. your assistance will be indispensible, now on the subject of mr Campbell’s lre too. I wish  to consult you, and some other matters. Long and Blaettermann are establd in their Pavilions, and seem satisfd in every thing except the having nothing to do. 3 of the occupants of our hotels are arrived and ready to recieve their boarders, and the other 3 daily expected. the moment I hear of the arrival of y 3. Professors I shall announce the opening of the instn that day fortnight ever & affectly yoursTh: J.